Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 1 of 7
Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 2 of 7
Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 3 of 7
Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 4 of 7
Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 5 of 7
Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 6 of 7
Case 19-42973-pwb   Doc 6   Filed 12/24/19 Entered 12/24/19 01:14:57   Desc Main
                            Document      Page 7 of 7
